Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 14, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151045                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  In re CAMPBELL                                                                                                       Justices
  _________________________________
  DAVID MARSHALL CAMPBELL,

                 Plaintiff-Appellant,

  v                                                                  SC: 151045
                                                                     COA: 322123
  ROSCOMMON CIRCUIT COURT,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February 12, 2015, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 14, 2015
           jam
                                                                                Clerk